Citation Nr: 0322109	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
undifferentiated type, claimed to be secondary to service-
connected spine conditions.  

2.  Entitlement to an increased rating for cervical spine 
disc bulge with clinical cervical polyradiculopathy and 
cervical and upper back myositis.  

3.  Entitlement to an increased rating for left lumbar 
paracentral herniated nucleus pulposus with bilateral lumbar 
radiculopathy and L3-L4 disc bulge.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and April 2002 rating decisions 
of the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the former decision, 
the RO denied increased ratings for the service-connected 
spine conditions.  In the latter decision, the RO denied 
secondary service connection for schizophrenia.  The veteran 
has perfected his appeals with respect to these claims.  


REMAND

With respect to the issues of entitlement to increased 
ratings for cervical spine and lumbosacral spine 
disabilities, the Board notes that the criteria in the VA 
Schedule for Rating Disabilities for rating intervertebral 
disc syndrome were revised in pursuant to 67 Fed. Reg. 54345-
54349 (August 22, 2002).  In Karnas v Derwinski, 1 Vet. App. 
at 312-13, the Court held that, when there has been a change 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

In the veteran's case, he was provided notice of the change 
in the applicable diagnostic code in the March 2003 
supplemental statement of the case.  However, 


he has not been provided an official examination addressing 
the new schedular criteria.  

In addition, the Board notes that the veteran has been 
diagnosed with dysthymia and schizophrenia.  A March 2001 
private treatment report reflects the medical opinion that 
the veteran's mental condition is secondary to and aggravated 
by the veteran's physical condition.  A subsequent VA 
examination report, dated in February 2002 shows that the 
examiner opined that the veteran's mental disorder was not 
caused by the veteran's service-connected spine conditions.  

The Board notes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of service-connected 
cervical spine disc bulge with clinical 
cervical polyradiculopathy and cervical 
and upper back myositis and left lumbar 
paracentral herniated nucleus pulposus 
with bilateral lumbar radiculopathy and 
L3-L4 disc bulge.  All indicated special 
studies and tests should be accomplished.  

a.  With respect to the orthopedic 
examination:  

i.  The examiner is requested to 
determine the degree of 
intervertebral disc syndrome in the 
cervical spine and the lumbosacral 
spine associated with his service-
connected disabilities.  Also, the 
examiner is requested to comment on 
the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine and the lumbosacral 
spine that are present constantly, 
or nearly so.  The examiner is asked 
to distinguish, to the extent 
possible, the orthopedic signs and 
symptoms associated with the 
veteran's intervertebral disc 
syndrome from the neurological signs 
and symptoms.  Also, the examiner is 
asked, to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment of the cervical spine and 
the lumbosacral spine.  If so, and 
provided that the effects in each 
spinal segment are clearly distinct, 
the examiner is to address and 
evaluate each segment on the basis 
of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

ii. Further, the examiner is asked 
to comment on the impact of 
functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected 
disability picture.  For the purpose 
of clarity, the functional loss of 
the cervical spine and that of the 
lumbosacral spine should be 
discussed separately.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected cervical 
spine and lumbosacral spine 
disability pictures on the veteran's 
ability to obtain and maintain 
employment.  

b.  With respect to the neurological 
examination:  

i.  The examiner is requested to 
determine the degree of 
intervertebral disc syndrome 
associated with service-connected 
cervical spine and lumbosacral spine 
conditions.  Also, the examiner is 
requested to comment on the nature 
and extent of the veteran's 
"chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine and the lumbosacral 
spine that are present constantly, 
or nearly so.  The examiner is asked 
to distinguish, to the extent 
possible, the neurological signs and 
symptoms associated with the 
veteran's intervertebral disc 
syndrome in the cervical spine and 
lumbosacral spine from the 
orthopedic signs and symptoms.  
Also, the examiner is to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to 


address and evaluate each segment on 
the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

ii.  The examiner is to comment on 
the impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  For the purpose 
of clarity, the functional loss of 
the cervical spine and that of the 
lumbosacral spine should be 
discussed separately.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected cervical 
spine and lumbosacral spine 
disability pictures on the veteran's 
ability to obtain and maintain 
employment.  

2.  The RO should make arrangements with 
the San Juan, Puerto Rico VA medical 
facility for the veteran's claims folder 
to be reevaluated by the same physician 
who examined him in February 2002 VA 
mental disorders examination.  If that 
examiner is no longer available, the 
claims folder should be reviewed by 
another physician.  The examiner's 
attention is direct to the March 2001 
private medical statement that reflects 
the opinion that the veteran's mental 
condition was caused and aggravated by 
the veteran's physical conditions.  In 
addition, the examiner is requested to 
provide an addendum to the February 2002 
examination report for the purpose of 
providing an opinion regarding the 
etiology of the veteran's nervous 
condition.  In this regard, the examiner 
should state whether it is at least as 
likely as not that the veteran currently 
has a nervous condition that was either 
caused or worsened by his service-
connected disability.  The clinical bases 
for the determination should be set forth 
in detail.  

3.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



